FILED IN
                                                                                 14th COURT OF APPEALS
                                                                                     HOUSTON Ti=XAS
                                    Appeal No. 14-17-00868-CR
                                                                                      DEC 18 2017
TOMMY E. HUTCHINS                                                       IN THE
Appellant                                                                         CHRISTOPHER A. PR1NE
v.                                                               14TH COURT OF   APPEALS CLERK
THE STATE OF TEXAS
Appellee                                                          HARRIS COUNTY, TE



                   MOTION FOR ORDER DIRECTING CLERK TO PROVIDE APPELLANT
                    WITH FREE COPY OF CLERK'S RECORD WITH TRANSCRIPTS



TO THE HONORABLE COURT OF APPEALS:

     Come    now,     the    Appellant       pursuant to Rule 20.1(c)(1) of the Texas Rules

of   Appellate       Procedure,       and    §13.003     of   the Texas Civil Practice & Remedy

Codes,    moves      the    Court     for order directing clerk to provide appellant with

free copy of the clerk's record with transcripts for reasons as follows:



                                            STATEMENT OF FACTS


    Appellant appeals the final judgment entered on CCJ. PO~ , 2017.
Notice Of Appeal, and Affidavit/Statement Of Inability To Afford Payment
Of   Court    Cost     Or    Appeal     Bond and Request/Motion For Preparation/Free qopy
Of Clerk's Record With Transcript was mailed to the district clerk on Q&f
     IQ               , 2017. No contest to Affidavit/Statement Of Inability To
Afford Payment Of Court Cost Or Appeal Bond has been filed by any opposing
party or court officials. The MTH Court of Appeals received and filed the
Notice of Appeal on mJ&WJgfc lo j                      2017. On November 15, 2017 the clerk's
record    was      received     and     filed     in the 14TH Court of Appeals. To       date the
district      clerk    has failed to provide appellant with free copy of the clerk's
record      with    transcript. Appellant is unable to prepare the appellant's brief
and perfect this appeal until he is provided with free copy of the clerk's
record. Therefore, an order is needed directing clerk to provide appellant
with free copy of clerk's record with transcripts.


                                                   II.
                                      ARGUMENT AND AUTHORITIES


     This     court    has    the     authority     to    order the clerk to provide appellant



                                                   -1-
with free copy of the clerk's record with transcripts based on Rule 20.1(c)(1)

[TRAP]   and   §13.003   of    the   Tex. Civ. Prac. & Rem. Codes. Appellant's brief

cannot   be    filed   until   appellant      is     provided with frescopy of the clerk's

record with transcript.


                                              III.
                                     PRAYER FOR RELIEF


   WHEREFORE, PREMISES CONSIDERED, appellant pray the Court grant this motion

based on the facts herein and the authorities applicable.
                so
    SIGNED this  _ day of November, 2017.

                                                           Respectfully ,yg?

                                                           Tommy E.^utchins
                                                           TDCJ ID #1853351
                                                           Robertson Unit
                                                           12071 FM 3522
                                                           Abilene, TX 79601



                                              IV.
                                          VERIFICATION


    I have     read    the    foregoing     Motion For Order Directing Clerk To Provide

Appellant With Free Copy Of Clerk's Record With Transcript swear under penalty

of perjury     the facts       within is true and correct pursuant to Title 6 of the

Tex. Civ. P. & Rem. Code §132.001 signed this pV day of November, 2017.


                                                            Tommy E. Hutchins
                                                            TDCJ ID #1853351
                                                            Robertson Unit
                                                            12071 FM 3522
                                                            Abilene, TX 79601



                                              -2-
                                   CERTIFICATE OF CONFERENCE


      Tommy E. Hutchins certify that he is unable to confer with Appellee before

the    filing     of    MOTION    FOR   EXTENSION OF TIME TO FILE APPELLANT'S BRIEF; and

MOTION FOR ORDER DIRECTING CLERK TO PROVIDE APPELLANT WITH FREE COPY OF CLERK'S

RECORD WITH TRANSCRIPT           because he is a prisoner of Texas housed at the Rober

tson Unit        in Abilene, Texas. However, Appellee is provided with copy of said

motions.

      SIGNED this       3D   day of November, 2017.




                                                           Tommy E .^Hutchins
                                                           TDCJ ID #1853351
                                                           Robertson Unit
                                                           12071 FM 3522
                                                           Abilene, TX 79601




                                    CERTIFICATE OF SERVICE


      Tommy E. Hutchins certify that on the               day of November, 2017 he mailed

copy of        MOTION   FOR EXTENSION OF TIME TO FILE APPELLANT'S BRIEF; and MOTION

FOR    ORDER    DIRECTING      CLERK    TO   PROVIDE   APPELLANT WITH FREE COPY OF CLERK'S

RECORD     WITH TRANSCRIPTS; and CERTIFICATE OF CONFERENCE to: Eric Kugler, Assi

stant    District       Attorney    1201     Franklin Suite 600 Houston, TX 77002-1923 by

placing same in mailbox at the Robertson Unit.



                                                           Tommy E. Hutchins
                                                           TDCJ ID #1853351
                                                           Robertson Unit
                                                           12071 FM 3522
                                                           Abilene, TX 79601
Christopher A. Prine, Clerk
14TH Court of Appeals
301 Fannin, Suite 245                                             FILED IN
Houston, TX 77002                                            14th COURT OF APPEALS
                                                                 HOUSTCM, 'rcXAS



DATE:   //-d?^c2^A?                                              DEC 18 2017
  RE:   Court of Appeals No. 14-17-O0868-CR
        Trial Court Case No. 1337442
                                                             CHRISTOPHER A. PRINE
                                                                     CLERK

        TOMMY EARL HUTCHINS v. THE STATE OF TEXAS



Mr. Prine:


    Enclosed for filing is MOTION FOR EXTENSION OF TIME Ta-TTtirT^iElLANT''s''
BRIEF; and APPELLANT'S MOTION FOR ORDER DIRECTING CLERK TO PROVIDE APPELLANT
WITH FREE COPY OF CLERK"S RECORD WITH TRANSCRIPTS; and CERTIFICATE OF CON
FERENCE; and CERTIFICATE OF SERVICE.

    Please bring the matter herein to the attention of the Court. Thank you.



Sincerely


Tommy E. Hutchins
TDCJ ID #1853351
Robertson Unit
12071 FM 3522
Abilene, TX 79601




CC/Enclosures:

Eric frgler, Assistant
District Attorney
                    Pj ERB




                                 w




                              '.-1 P.S -s lit\j
                              •f I /III

                                     I I I
                             *« -• •'* \ III




SHOflBBS-:;. dkki